DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an input device” in Claim 1;
“an output device” in Claim 1;
“a temporary storage device” in Claim 1;
“a discharge device” in Claim 1;
“an independently controlled conveying mechanism” in Claim 6;
“at least one conveying assembly” in Claim 6;
“a first determining module” in Claim 6;
“a second determining module” in Claim 6;
“an actuator module” in Claim 6;
“an acquiring unit” in Claim 7;
“a determining unit” in Claim 7;
“a starting unit” in Claim 8;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoro (US 2012/0024659 A1) in view of Tyson et al (US 2010/0264574 A1).

Regarding Claim 1, Mizoro teaches a banknote jam troubleshooting method for a bill recycling terminal, i.e., banknote/money handing apparatus (1), as illustrated in figure 1 and as mentioned at paragraph 90; the bill recycling terminal (1) comprising an input device, i.e., deposit port (11) and depositing reject port (14), an output device, i.e., dispensing port (13), a temporary storage device, i.e., reject escrow unit (15), a recycling box, i.e, stackers (21a-21f), a recovering box, i.e., reconciliation cassette (21g), and a conveying passage, i.e., the volume inhabited by  transport unit (16), connecting the input device (11), the output device (13), the temporary storage device (15), the recycling box (21a-21f) and the recovering box (21g); the conveying passage (16) comprising a plurality of conveying sub-channels, noting the branches emanating from the central loop circuit of transport unit (16) to all of the components such as stackers, cassettes and ports, for example, as illustrated in figures 1, 4-8; each conveying sub-channel being provided with an independently controlled conveying mechanism, i.e., rollers (P1, P2), as illustrated in figure 1 and as mentioned at paragraph 118; the conveying mechanism (16) comprising at least one conveying assembly, as mentioned at paragraph 106, for example, which states “[t]he transport unit 16 has a belt conveyor including a pair of belts that puts a banknote between the belts one by one, and carries the banknote between the deposit port 11, the recognition unit 12, the dispensing port 13, the depositing reject port 14, the reject escrow unit 15, stackers 21A to 21F described later, a reconciliation cassette 21G, and a stacking unit 31”. 

Note that Mizoro further teaches at paragraphs 207 and 292 as follows.
[0207] The dispensing controller 130b performs control associated with the dispensing processing. Details thereof will be described later with reference to FIGS. 12 to 18. As an outline, by performing transport control for controlling the transport unit 16 to transport the dispensed banknotes to the depositing reject port 14, even if dispensing becomes impossible at the dispensing port 13 due to a banknote jam, the depositing reject port 14 is used as a bypass. Accordingly, it can be prevented that the efficiency of the dispensing processing decreases.

[0292] In the present embodiment, further, because the transport control is performed to control the transport unit 16 to transport the dispensed banknotes to the depositing reject port 14, even if the dispensing port 13 cannot dispense the banknote due to a banknote jam or the like, the depositing reject port 14 can be operated as a bypass, thereby enabling to prevent a reduction of efficiency in the dispensing processing.

Emphasis provided.
Note also that Mizoro teaches a controller (130), as mentioned at paragraphs 130, 188, 205 and 206, for example.
Regarding Claim 1, Mizoro does not expressly teach the banknote jam troubleshooting method comprising:
determining a troubleshooting path and a discharge device in case of banknote jam in the conveying passage, wherein the discharge device is any one among the input device, the output device, the temporary storage device, the recycling box or the recovering box, and the troubleshooting path is a path in the conveying passage for connecting the position of banknote jam to the discharge device;
determining the plurality of conveying sub-channels on the troubleshooting path; and orderly discharging the banknotes in the plurality of conveying sub-channels on the troubleshooting path from the sub-channel nearest to the discharge device to the sub-channel furthest.

Regarding Claim 1, Mizoro does not expressly teach, but Tyson teaches the banknote jam troubleshooting method comprising:
determining a troubleshooting path and a discharge device in case of banknote jam in the conveying passage, as mentioned at paragraph 9, for example, wherein the discharge device is any one among the input device, i.e, second sheet input port (113, 213, 313), the output device, i.e., second sheet output port (114, 213, 314a-b) as mentioned at paragraph 40, the temporary storage device, the recycling box or the recovering box, noting the various bypass paths (112, 212, 312 a-b) leading to first compartment (105, 205, 305) and second compartment (106, 206, 306a-b), as illustrated in figures 1-3 and as mentioned at paragraph 40, and the troubleshooting path is a path in the conveying passage (112, 212, 312) for connecting the position of (a) banknote jam to the discharge device (105, 205, 305, 106, 206, 306a-b);
determining the plurality of conveying sub-channels on the troubleshooting path; and orderly discharging the banknotes, i.e, sheets, in the plurality of conveying sub-channels on the troubleshooting path from the sub-channel nearest to the discharge device to the sub-channel furthest, as mentioned at paragraphs 4, 5, 9, 28, 40, 44, 55, as follows.

[0004] In view of the foregoing, disclosed herein are embodiments of a modular printing system with one or more modules having one or more bypass paths. Specifically, embodiments disclosed herein comprise a modular printing system with a module (e.g., a stacker or feeder module) having a main compartment and at least one additional compartment. Contained within the main compartment is a main sheet transport path and a functional component (e.g., a sheet stacking device or a sheet feeding device) connected to the main sheet transport path. Contained with the additional compartment is a bypass path. The bypass path allows sheets to be routed through the module in the event of a print media sheet jam in the main sheet transport path. Because the bypass path is contained within a separate compartment, the jam can be cleared from the main compartment without cycling down the printing system, thereby allowing for continued productivity.

[0005] Specifically, all of the embodiments can comprise a first module. The first module can comprise a support frame having a first side and a second side opposite the first side. The frame can be divided into at least two discrete compartments. The first compartment can comprise a main sheet transport path and a sheet processing device (e.g., a sheet stacking device or a sheet feeding device). The main sheet transport path can extend essentially horizontally between a first sheet input port on a first side of the frame and a first sheet output port on the second side of the frame. The sheet processing device can be connected to the main sheet transport path for either receiving sheets from the path (e.g., in the case of a sheet stacking device) or feeding sheets into the path (e.g., in the case of a sheet feeding device). Additionally, one or more print media sheet jam detection sensors can be positioned throughout the first compartment adjacent to the main sheet transport path and, optionally, adjacent to the sheet processing device for detecting print media sheet jams contained therein. The second compartment can be positioned, for example, above the first compartment and can comprise a bypass path extending essentially horizontally between a second sheet input port on the first side of the frame and a second sheet output port on the second side of the frame.

[0009] All of the embodiments can further comprise a controller operatively connected to both the first module and the second module so as to control movement of sheets into and through the main sheet transport path and the bypass path(s) of the first module. Specifically, the controller can perform at least the following operations. The controller can cause at least one gate in the second module to direct sheets into the first input port of the first module such that sheets are transported through the main sheet transport path. In the event of a print media sheet jam in the main compartment of the first module, the controller can receive a sheet jam detection signal from any one or more of the sheet jam detection sensor(s). Then (i.e., after receiving a sheet jam detection signal), the controller can cause the gate(s) in the second module to redirect the sheets into the second input port(s) of the first module such that the sheets are transported through the bypass path(s) rather than the main sheet transport path. During operation of the bypass path(s) in the first module (i.e., as sheets are transported through the bypass path in the second compartment), a user can access the first compartment through the access panel and can locate and correct the jam as detected by the jam detection sensor(s).

[0028] In this case, the controller can further be operatively connected to the second feeder module so as to control movement of the additional sheets from the second feeder module into the main sheet transport path and the upper and lower bypass paths of the first feeder module. Specifically, the controller can further perform at least the following operations. The controller can cause additional gates in the second feeder module to direct additional sheets (e.g., from upper and lower feeding devices in the second feeder module) into the first input port of the first feeder module such that the additional sheets are transported through the first feeder module by the main sheet transport path to the first output port. After receiving one or more sheet jam detection signals from the sheet jam detection sensor(s) in the first compartment of the first module, the controller can cause the additional gates in the second feeder module to direct the additional sheets from the second feeder module into the second or third input ports of the first feeder module such that the additional sheets are transported through the first feeder module by the upper and lower bypass paths to the second and third output ports, respectively, rather than by the main sheet transport path.

[0040] Specifically, FIGS. 1, 2 and 3 illustrate three different embodiments of a modular printing system 100, 200, 300. Each of these embodiments 100, 200, 300 can comprise a first module 101, 201, 301. The first module 101, 201, 301 can comprise a support frame 102, 202, 302 having a first side 103, 203, 303 and a second side 104, 204, 304 opposite the first side 103, 203, 303. The frame 102, 202, 302 can be divided into at least two discrete compartments: a first compartment 105, 205, 305 (i.e., the main compartment) and at least one second compartment 106, 206, 306a-b (i.e., at least one bypass path compartment). The first compartment 105, 205, 305 can comprise a main sheet transport path 107, 207, 307 and at least one sheet processing device 110, 210, 310a-b (e.g., at least one sheet stacking device or sheet feeding device). The main sheet transport path 107, 207, 307 can extend essentially horizontally between a first sheet input port 108, 208, 308 on one side of the frame 102, 202, 302 (i.e., the first side 103, 203, 303) and a first sheet output port 109, 209, 309 on the opposite side of the frame 102, 202, 302 (i.e., the second side 104, 204, 304). Each sheet processing device 110, 210, 310a-b can be connected to the main sheet transport path 107, 207, 307 for either receiving sheets from the path (e.g., in the case of a sheet stacking device 110, as shown particularly in FIG. 1) or feeding sheets into the path (e.g., in the case of a sheet feeding device 210 or 310a-b as shown particularly in FIGS. 2-3). Additionally, one or more print media sheet jam detection sensors 111, 211, 311 can be positioned throughout the first compartment 105, 205, 305 adjacent to the main sheet transport path 107, 207, 307 and, optionally, adjacent to the sheet processing device(s) 110, 210, 310a-b for detecting print media sheet jams contained therein. As shown particularly in FIGS. 1-2, the second compartment 106, 206 (i.e., the bypass path compartment) can be positioned, for example, above the first compartment 105, 205. Alternatively, as shown particularly FIG. 3, one second compartment 306a can be positioned above the first compartment 305 and another 306b can be positioned below the first compartment 305. Such second compartments 106, 206, 306a-b can each comprise a bypass path 112, 212, 312a-b extending essentially horizontally between a second sheet input port 113, 213, 313a-b on one side of the frame 102, 202, 302 (i.e., the first side 103, 203, 303) and a second sheet output port 114, 214, 314a-b on the opposite side of the frame 102, 202, 302 (i.e., the second side 104, 204, 304).

[0044] The embodiments 100 of FIG. 1, 200 of FIGS. 2 and 300 of FIG. 3, can each further comprise a controller 150, 250, 350 operatively connected to both the first module 101, 201, 301 and the second module 141a, 221, 321 so as to control movement of sheets into and through the main sheet transport path 107, 207, 307 and the bypass path(s) 112, 212, 312a-b of the first module 101, 201, 301. Specifically, the controller 150, 250, 350 can perform (i.e., can be adapted to perform, programmed to perform, etc.) at least the following operations. The controller 150, 250, 350 can cause at least one gate 142a, 222, 322a-b in the second module 141a, 221, 321 to direct sheets into the first input port 108, 208, 308 of the first module 101, 201, 301 such that sheets are transported through the main sheet transport path 107, 207, 307. In the event of a print media sheet jam in the main compartment 105, 205, 305 of the first module 101, 201, 301, the controller 150, 250, 350 can receive a sheet jam detection signal from any one or more of the sheet jam detection sensor(s) 111, 211, 311. Then (i.e., after receiving a sheet jam detection signal), the controller 150, 250, 350 can cause the gate(s) 142a, 222, 322a-b in the second module 141a, 221, 321 to redirect the sheets into the second input port(s) 113, 213, 313a-b of the first module 101, 201, 301 such that the sheets are transported through the bypass path(s) 112, 212, 312a-b rather than the main sheet transport path 107, 207, 307. During operation of the bypass path(s) 112, 212, 312a-b in the first module 101, 201, 301 (i.e., as sheets are transported through the bypass path(s) 112, 212, 312a-b in the second compartment(s) 106, 206, 306a-b), a user can access the first compartment 105, 205, 305 through the access panel and can locate and correct the jam as detected by the jam detection sensor(s) 111, 211, 311. Thus, the embodiments disclosed herein allow for continued productivity even in the event of a print media sheet jam.

[0055] Referring to the embodiment 200 in FIG. 2, the first feeder module 201 can comprise a support frame 202 having a first side 203 and a second side 204 opposite the first side 203. The frame 202 can be divided into at least two discrete compartments: a first compartment 205 (i.e., a main compartment) and a second compartment 206 (i.e., a bypass path compartment). The first compartment 205 can comprise a main sheet transport path 207 and a sheet feeding device 210, each of which are accessible through an access panel. The main sheet transport path 207 can extend between a first sheet input port 208 on one side of the frame 202 (e.g., the first side 203) and a first sheet output port 209 on the opposite side of the frame 202 (e.g., the second side 204). Additionally, one or more print media sheet jam detection sensors 211 can be positioned throughout the first compartment 205 adjacent to the main sheet transport path 207 and, optionally, adjacent to the sheet feeding device 210 for detecting print media sheet jams contained therein. The second compartment 206 can be positioned, for example, above the first compartment 205 and can comprise a bypass path 212 extending essentially horizontally between a second sheet input port 213 on one side of the frame 202 (i.e., the first side 203) and a second sheet output port 214 on the opposite side of the frame 202 (i.e., the second side 204). In this embodiment, the sheet feeding device 210 contained in the first compartment 205 can be connected to the main sheet transport path 207 and can further be connected to the bypass path 212 through an opening 216 between the first and second compartments 205, 206. Thus, sheets from the sheet feeding device 210 can be selectively fed to either the main sheet transport path 207 or the bypass path 212.


Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the banknote jam troubleshooting method comprising:
determining a troubleshooting path and a discharge device in case of banknote jam in the conveying passage, wherein the discharge device is any one among the input device, the output device, the temporary storage device, the recycling box or the recovering box, and the troubleshooting path is a path in the conveying passage for connecting the position of banknote jam to the discharge device;
determining the plurality of conveying sub-channels on the troubleshooting path; and orderly discharging the banknotes in the plurality of conveying sub-channels on the troubleshooting path from the sub-channel nearest to the discharge device to the sub-channel furthest, as taught by Tyson, in Mizoro’s bill recycling terminal, for the purpose of “selectively (feeding) to either the main sheet transport path or the main sheet transport path or the bypass path” as mentioned at paragraph 55, therefore enabling “continued productivity even in the event of a…sheet jam”, as mentioned at paragraph 44.

Regarding Claim 2, Mizoro does not expressly teach wherein the determining of the troubleshooting path and the discharge device comprises:
acquiring the service type of the bill recycling terminal and the banknote conveying path corresponding to the service type in case of banknote jam; and
determining the troubleshooting path and the discharge device according to the service type and the conveying path.

Regarding Claim 2, Mizoro does not expressly teach, but Tyson teaches wherein the determining of the troubleshooting path and the discharge device comprises:
acquiring the service type of the bill recycling terminal and the banknote conveying path corresponding to the service type in case of banknote jam; and
determining the troubleshooting path and the discharge device according to the service type and the conveying path, noting that in light of Tyson teaching the changing of the path to a bypass path from a main path, as mentioned at paragraph 55, for example, it would have been obvious to have acquired the service type since the service type, i.e., deposit/withdrawal, in Mizoro’s banknote recycling terminal is tied to the particular path taken through the device because upon deposit, the banknotes are transferred past the recognition unit (12) to determine genuineness and denomination of the banknote and to then send it to a particular location such as a stacker (21a-21f), for example, based upon that information.  Note also Mizoro’s depositing controller (130a), dispensing controller (130b), delivery controller (130c), storage/feed unit balance update unit (130d) and storage unit balance update unit (130e), as illustrated in figure 9 and as mentioned at paragraphs 206-217 that can be used to determine the trouble shooting path and actuate the appropriate conveying and diverting components as taught by both Mizoro and Tyson. 

Regarding Claim 3, Mizoro teaches wherein the orderly discharging of the banknotes in the plurality of conveying sub-channels on the troubleshooting path comprises:
orderly starting the conveying assemblies of the plurality of conveying sub-channels on the troubleshooting path for rotation in a preset direction according to a preset condition;
wherein the conveying assembly in each conveying sub-channel rotates in the preset direction to convey the banknotes in the sub-channel towards the discharge device,
noting that Mizoro teaches the conveying assemblies of the plurality of conveying subchannels, i.e., rollers (P1, P2) as illustrated in figure 1, which are controlled by controller unit (130) and its sub units, i.e., depositing controller (130a), dispensing controller (130b), delivery controller (130c), storage/feed unit balance update unit (130d) and storage unit balance update unit (130e), as illustrated in figure 9 and as mentioned at paragraphs 206-217. 

Regarding Claim 4, Mizoro teaches wherein the orderly starting of the conveying assemblies (P1, P2) of the plurality of conveying sub- channels on the troubleshooting path, as taught by Tyson, for rotation in a preset direction according to a preset condition, noting that depositing or withdrawal/dispensing governs the condition and direction of rotation of the conveyor/rollers in order to effectuate travel of the banknotes toward the desired target, comprises:
orderly starting the conveying assemblies of the plurality of conveying sub-channels on the troubleshooting path according to a preset time interval for rotation in the preset direction, noting that Mizoro’s controllers (130, 130a-130e) controls the conveying components of the transport unit (16), and that each component must be synchronized by time and by direction of desired movement for operation together to move banknotes toward the proper target; or
starting the conveying assembly in a former conveying sub-channel for rotation in the preset direction; starting the conveying assembly in a latter conveying sub-channel for rotation in the preset direction when no banknote is detected in the former conveying sub-channel, noting that sequential operation of sub channels is required in order to move the banknote to its target location,
wherein the former conveying sub-channel and the latter conveying sub-channel are two adjacent conveying sub-channels on the troubleshooting path in the banknote conveying direction when the banknotes are discharged, as taught by Mizoro at figure 1, noting the sequential locations of the components such as stackers (21a-21g, 31) with respect to the dispensing/depositing ports (11, 13), for example; the former conveying sub-channel is on the downstream side of the latter conveying sub-channel, as illustrated in Mizoro’s figure 1, for example, noting the relative downstream location of the stackers/cassette (21a-21g, 31) with respect to the deposting/dispensing ports (11, 13).

Regarding Claim 5, Mizoro teaches wherein the discharge device is the output device, i.e., dispensing port (13) or the recycling box, i.e., stackers (21a-21f), as illustrated in figure 1.

Regarding Claim 6, see the rejection of Claims 1-3, above.  
Note also that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
Therefore, it would have been obvious to have separated the control tasks between separate first and second determining modules and an actuation module as a matter of design choice in order to better distribute the tasks between control components working in tandem, thus reducing the load for processing and increasing efficiency of the system.

Regarding Claim 7, see the rejection of Claim 2, above.
Regarding Claim 8, see the rejection of Claim 3, above.
Regarding Claim 9, see the rejection of Claim 4, above.
Regarding Claim 10, see the rejection of Claim 5, above.
Regarding Claim 11, see the rejection of Claim 5, above.
Regarding Claim 12, see the rejection of Claim 5, above.
Regarding Claim 13, see the rejection of Claim 5, above.
Regarding Claim 14, see the rejection of Claim 5, above.
Regarding Claim 15, see the rejection of Claim 5, above.
Regarding Claim 16, see the rejection of Claim 5, above.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Ozaki ‘372 is cited as teaching detecting jams at location within a banknote handling apparatus, and displaying their locations on display units (208, 209), as mentioned at paragraphs 2 and 3 and as illustrated in figure 4, with diverters (203) that diverter around the jam, as mentioned at paragraph 30, for example.  Sensors (202) detect the jams as mentioned at paragraph 34.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



November 29, 2022